UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

 In re:
                                                      Case No. 19-20905
 The Diocese of Rochester,
                                                      Chapter 11
                             Debtor.


                                       CERTIFICATE OF SERVICE

  STATE OF CALIFORNIA                      )
                                           )
  COUNTY OF LOS ANGELES                    )

          I, Sophia L. Lee, am over the age of eighteen years, am employed by Pachulski Stang

Ziehl & Jones LLP. I am not a party to the within action; my business address is 10100 Santa

Monica Blvd., 13th Fl., Los Angeles, California 90067.

          Pursuant to the Court’s Amended Administrative Procedures, on July 2, 2021, in addition

to service via the Court’s ECF system, I caused a true and correct copy of the foregoing

documents to be served via electronic mail upon the parties set forth on the service list annexed

hereto as Exhibit 1 and via First Class US Mail upon the parties set forth on the service list

annexed hereto as Exhibit 2:

          OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ OBJECTION
             TO EX PARTE MOTION OF LONDON MARKET INSURERS
                 AND INTERSTATE FIRE & CASUALTY COMPANY
                 FOR AN ORDER PERMITTING (I) THE FILING OF
           PLEADINGS CONTAINING CERTAIN INFORMATION; AND (II)
          PERMITTING MOVANTS TO PROVIDE THE ABUSE SURVIVORS’
                  PROOFS OF CLAIM TO AN EXPERT WITNESS


                                                     /s/ Sophia L. Lee
                                                     Sophia L. Lee




DOCS_LA:337988.3 18489/002
  Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                   Description: Main Document , Page 1 of 17
                                                          EXHIBIT 1

                NAME                             NOTICE NAME                                      EMAIL
AB 1 Doe c/o Law Offices Of
Stephen Boyd & John Elmore              Stephen Boyd                         sboyd@steveboyd.com
Ad Hoc Parish Committee
c/o Woods Oviatt Gilman LLP             Timothy Patrick Lyster               tlyster@woodsoviatt.com
Amaryllis Figueroa c/o Mcconville,
Considine, Cooman & Morin, PC           Lucien A. Morin, II                  lmorin@mccmlaw.com
Bishop Emeritus Matthew Harvey
Clark c/o Adams Leclair LLP             Mary Jo S. Korona                    mkorona@adamsleclair.law
Brian S. Delafranier
c/o James, Vernon & Weeks, P.A.         Brianna M Espeland                   brianna@jvwlaw.net
Catholic Charities of the Diocese of
Rochester, Camp Stella Maris of
Livonia, N.Y., Catholic
Youth Organization and St. Joseph’s
Villa c/o Ward Greenberg Heller &
Reidy LLP                               Katerina M. Kramarchyk               kkramarchyk@wardgreenberg.com
Catholic Charities of the Diocese of
Rochester, Camp Stella Maris of
Livonia, N.Y., Catholic
Youth Organization and St. Joseph’s     Devin Lawton Palmer
Villa c/o Boylan Code LLP               Christopher K. Werner                dpalmer@boylancode.com
Certain Personal Injury Creditors c/o   Michael G. Finnegan & Elin M.        mike@andersonadvocates.com;
Jeff Anderson & Associates, P.A.        Lindstrom                            elin@andersonadvocates.com
Certain Personal Injury Creditors c/o
Thomas LaBarbera Counselors At
Law, P.C.                               Anne LaBarbera                       anne@tlcpc.law
Continental Insurance Company
c/o David Christian Attorneys LLC       David Christian, II                  dchristian@dca.law
Continental Insurance Company
c/o Barclay Damon LLP                   Jeffrey Austin Dove                  jdove@barclaydamon.com
Continental Insurance Company
c/o Wilmer Cutler Pickering Hale        Craig Goldblatt                      craig.goldblatt@wilmerhale.com
and Dorr LLP                            Isley Markman Gostin                 isley.gostin@wilmerhale.com
CVA Claimants c/o Jeff Anderson &                                            jeff@andersonadvocates.com;
Associates, P.A.                        Jeffrey R. Anderson & Michael Reck   mreck@andersonadvocates.com
CVA Claimants c/o Morgenstern
Devoesick PLLC                          Maura G. McGuire                     mmcguire@morgdevo.com
Donna Oppedisano and Kathleen
Israel c/o Jarrod W. Smith, Esq.,
PLLC                                    Jarrod W. Smith                      jarrodsmithlaw@gmail.com
Harris Beach PLLC                       Lee E. Woodard                       bkemail@harrisbeach.com
Interstate Fire and Casualty
Company c/o Moss & Barnett              Charles Edwin Jones                  charles.jones@lawmoss.com
Interstate Fire and Casualty
Company c/o Rivkin Radler LLP           Peter P. McNamara                    peter.mcnamara@rivkin.com
Interstate Fire and Casualty            Matt Roberts                         matthew.roberts2@troutmansanders.com
Company c/o Troutman Sanders LLP        Harris Winsberg                      harris.winsberg@troutmansanders.com
James Vernon & Weeks, P.A.              Leander L. James                     firm@jvwlaw.net
Kenneth Cubiotti                        Brianna M Espeland                   brianna@jvwlaw.net
c/o James Vernon & Weeks                Leander Laurel James, IV             ljames@jvwlaw.net



      DOCS_LA:337988.3 18489/002
        Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                         Description: Main Document , Page 2 of 17
              NAME                             NOTICE NAME                                          EMAIL
Manufacturers and Traders Trust
Company c/o Hodgson Russ LLP          Garry M. Graber                       ggraber@hodgsonruss.com
National Surety Corporation
c/o Moss & Barnett, a Professional
Association                           Charles Edwin Jones                   charles.jones@lawmoss.com
National Surety Corporation
c/o Rivkin Radler LLP                 Peter P. McNamara                     peter.mcnamara@rivkin.com
National Surety Corporation           Matt Roberts                          matthew.roberts2@troutmansanders.com
c/o Troutman Sanders LLP              Harris Winsberg                       harris.winsberg@troutmansanders.com
Office of the United States Trustee   Kathleen Dunivin Schmitt              ustpregion02.ro.ecf@usdoj.gov
People of the State of New York c/o
Office of the New York State          Louis J. Testa, Assistant Attorney
Attorney General                      General                               louis.testa@ag.ny.gov
St. Bernard's School of Theology
and Ministry c/o Adams Leclair LLP    Paul L. LeClair                       pleclair@adamsleclair.law
Swiss re America Corporation as
Administrator for 21st Century
Centennial Insurance Company,
Formerly Known as Colonial Penn
Insurance Company c/o Kenney
Shelton Liptak Nowak LLP              Dirk C. Haarhoff                      dchaarhoff@kslnlaw.com
Swiss re America Corporation as
Administrator for 21st Century
Centennial Insurance Company,
Formerly Known as Colonial Penn
Insurance Company c/o Kenney
Shelton Liptak Nowak LLP              Judith Treger Shelton                 jtshelton@kslnlaw.com
Swiss re America Corporation as
Administrator for 21st Century
Centennial Insurance Company,
Formerly Known as Colonial Penn
Insurance Company c/o Walker                                                rarnold@walkerwilcox.com;
Wilcox Matousek LLP                   Robert P. Arnold & Kaitlin M. Calov   kcalov@walkerwilcox.com
The Chubb Companies
c/o Duane Morris LLP                  Catherine Beideman Heitzenrater       cheitzenrater@duanemorris.com
                                                                            sdonato@bsk.com
                                      Stephen A. Donato, Ingrid S.          ipalermo@bsk.com
The Diocese of Rochester              Palermo, Charles J. Sullivan,         csullivan@bsk.com
c/o Bond, Schoeneck & King, PLLC      Grayson T. Walter                     gwalter@bsk.com




                                                              2
      DOCS_LA:337988.3 18489/002
        Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                         Description: Main Document , Page 3 of 17
                                   Exhibit 2
Label Matrix for local noticing                Ad Hoc Parish Committee       Bankruptcy Management Solutions, Inc.
0209-2                                         c/o Woods Oviatt Gilman LLP   d/b/a Stretto
Case 2-19-20905-PRW                            Timothy P. Lyster, Esq.       410 Exchange, Ste. 100
Western District of New York                   1900 Bausch & Lomb Place      Irvine, CA 92602-1331
Rochester                                      Rochester, NY 14604-2714
Fri Jul 2 15:37:32 EDT 2021
Berkeley Research Group, LLC                   Blank Rome, LLP               Bonadio & Co., LLP
70 W. Madison St., Suite 5000                  1825 Eye Street NW            171 Sully’s Trail
Chicago, IL 60602-4217                         Washington, DC 20006-5403     Pittsford, NY 14534-4557



Bond, Schoeneck & King, PLLC                   Burns Bowen Bair LLP          Camp Stella Maris of Livonia
Attn: Stephen A. Donato, Esq.                  One South Pinckney St.        4395 E. Lake Road
One Lincoln Center                             Suite 930                     Livonia, NY 14487-9627
Syracuse, NY 13202-1306                        Madison, WI 53703-2864


Catholic Charities of the Diocese of Rochest   Catholic Youth Organization   Continental Insurance Company
1150 Buffalo Road                              905 Monroe Avenue             David Christian Attorneys LLC
Rochester, NY 14624-1823                       Rochester, NY 14620-1707      105 W. Madison St.
                                                                             14th Floor
                                                                             Chicago, IL 60602-4654

Continental Insurance Company                  Gannett Co., Inc.             Harris Beach PLLC
c/o Barclay Damon LLP                          175 Sully’s Trail             99 Garnsey Road
Attn: Jeffrey A. Dove, Esq.                    3rd Floor                     Pittsford, NY 14534-4596
Barclay Damon Tower                            Pittsford, NY 14534-4560
125 East Jefferson Street
Syracuse, NY 13202-2515
Interstate Fire and Casualty Company           Jeff Anderson & Associates    M.G.
C/O Troutman Sanders LLP                       366 Jackson Street            c/o Marsh Law Firm PLLC
600 Peachtree St. NE                           St. Paul, MN 55101-2989       31 Hudson Yards
Suite 3000                                                                   11th Floor
Atlanta, GA 30308-2305                                                       New York, NY 10001-2170

Manufacturers and Traders Trust Company        National Surety Corporation   Nixon Peabody, LLP
c/o Garry M. Graber                            C/O Troutman Sanders LLP      1300 Clinton Square
Hodgson Russ LLP                               600 Peachtree St. NE          Rochester, NY 14604-1707
140 Pearl Street                               Suite 3000
Suite 100                                      Atlanta, GA 30308-2305
Buffalo, NY 14202-4040
People of the State of New York                R.O.                          S.B.
c/o Office of the Attorney General             c/o Marsh Law Firm PLLC       c/o Marsh Law Firm PLLC
Charities Bureau                               31 Hudson Yards               31 Hudson Yards
28 Liberty Street                              11th Floor                    11th Floor
New York, NY 10005-1400                        New York, NY 10001-2170       New York, NY 10001-2170

Sexual Abuse Survivor/Creditor                 St. Joseph’s Villa            Stretto
Trevett Cristo                                 3300 Dewey Avenue             Attn: Sheryl Betance
Two State Street, Suite 1000                   Rochester, NY 14616-3795      410 Exchange, Ste. 100
Rochester, NY 14614-1352                                                     Irvine, CA 92602-1331


The Diocese of Rochester                       U.S. Bankruptcy Court         A Print
1150 Buffalo Road                              100 State Street              66 W. Garden Drive
Rochester, NY 14624-1890                       Rochester, NY 14614-1367      Rochester, NY 14606-4707

                  Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                   Description: Main Document , Page 4 of 17
ACE American Insurance Company          ADP Work Force Now                   ADP, LLC
5505 N. Cumberland Avenue               One ADP Boulevard                    P.O. Box 842875
Suite 307                               Roseland, NJ 07068-1786              Boston, MA 02284-2875
Chicago, IL 60656-4761


Aaron Kelly                             Abila, Inc.                          Abila, Inc.
223 1st Street                          10800 Pecan Park Boulevard           Dept. 3303
Breesport, NY 14816-9701                Suite 400                            P.O. Box 123303
                                        Austin, TX 78750-1477                Dallas, TX 75312-3303


Adam D. Horowitz, Esq.                  All Saints                           All Saints
Horowitz Law                            222 Dodge Avenue                     347 Ridge Road
425 North Andrews Avenue, Suite 2       Corning, NY 14830-1829               Lansing, NY 14882-8801
Fort Lauderdale, FL 33301-3268


All Saints Academy                      Allied Building Products             Amazon Capital Services
158 State Street                        1160 Scottsville Road                401 Terry Avenue North
Corning, NY 14830-2594                  Rochester, NY 14624-5124             Seattle, WA 98109-5263



Amos T. Hall, Jr.                       Apostolic Nunciature                 Barb Catalano
c/o Nixon Law Firm                      3339 Massachusetts Avenue, NW        5 Reitz Circle
102 East Smith Street, Suite 100        Washington, DC 20008-3610            Pittsford, NY 14534-2203
Herkimer, NY 13350-2374


Barton Cotton                           Berkley National Insurance Company   Blessed Sacrament, Rochester
3030 Waterview Avenue                   215 Shuman Boulevard                 259 Rutgers Street
Baltimore, MD 21230-3520                Suite 200                            Rochester, NY 14607-3294
                                        Naperville, IL 60563-8109


Blessed Trinity                         Blessed Trinity                      Bradley W. Komanecky
11956 Washington Street                 309 Front Street                     700 Crossroads Building
Wolcott, NY 14590-1133                  Owego, NY 13827-1603                 2 State Street
                                                                             Rochester, NY 14614-1327


Bradley W. Komanecky, Esq.              Business Needs                       Butch’s Handyman Service LLC
1900 Bausch & Lomb Place                4201 Shortsville Road                8950 Route 31
Rochester, NY 14604-2714                Shortsville, NY 14548-9759           Lyons, NY 14489-9392



Butch’s Handyman Services LLC           Butch’s Handyman Services LLC        CHUBB Group of Insurance Companies
8950 Route 31                           P.O. Box 317                         One Beaver Valley Road
Lyons, NY 14489-9392                    Lyons, NY 14489-0317                 Wilmington, DE 19803-1115



Camp Stella Maris of Livonia, Inc.      Canandaigua Quick Print              Cascade Recovery
4395 Lake Road                          330 South Main Street                1845 Emerson Street
Livonia, NY 14487-9627                  Canandaigua, NY 14424-2117           Rochester, NY 14606-3123

                  Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                   Description: Main Document , Page 5 of 17
Cascades Recovery                          Cathedral Community                        Cathedral Corp.
1845 Emerson Street                        296 Flower City Park                       632 Ellsworth Road
Rochester, NY 14606-3123                   Rochester, NY 14615-3613                   Rome, NY 13441-4808



Catholic Charities - Livingston County     Catholic Charities - Office of Director    Catholic Charities - Wayne County
34 E. State Street                         1150 Buffalo Road                          94 Exchange Street
Mount Morris, NY 14510-9727                Rochester, NY 14624-1823                   Geneva, NY 14456-1830



Catholic Charities Community Services      Catholic Charities Southern Tier Div.      Catholic Charities of the Finger Lakes
Attn: Finance Office                       215 E. Church Street                       94 Exchange Street
94 Exchange Street                         Suite 101                                  Geneva, NY 14456-1830
Geneva, NY 14456-1830                      Elmira, NY 14901-2743


Catholic Charities of the Roman Catholic   Catholic Charities of the Roman Catholic   Catholic Charities, Inc.
Diocese of Rochester                       Diocese of Rochester                       1150 Buffalo Road
1150 Buffalo Raod                          1150 Buffalo Road                          Rochester, NY 14624-1823
Rochester, NY 14624-1890                   Rochester, NY 14624-1890


Catholic Courier                           Catholic Family Center                     Catholic Newman Comm. at Univ. of Roch.
1150 Buffalo Road                          87 N. Clinton Avenue                       Interfaith Chapel
Rochester, NY 14624-1823                   Rochester, NY 14604-1458                   1425 Joseph C. Wilson Boulevard
                                                                                      Rochester, NY 14627


Catholic Relief Services                   (p)JPMORGAN CHASE BANK N A                 Church Mutual Insurance Co.
US Conference of Catholic Bishops          BANKRUPTCY MAIL INTAKE TEAM                P.O. Box 342
3211 Fourth St NE                          700 KANSAS LANE FLOOR 01                   Merrill, WI 54452-0342
Washington, DC 20017-1194                  MONROE LA 71203-4774


Church of St. Jerome                       Church of the Assumption                   Church of the Resurrection
207 Garfield Street                        20 East Avenue                             63 Mason Road
East Rochester, NY 14445-2251              Fairport, NY 14450-1492                    Fairport, NY 14450-9567



Church of the Transfiguration              Costich Engineering, PC                    Crystal Pix, Inc.
50 West Bloomfield Road                    217 Lake Avenue                            84 South Main Street
Pittsford, NY 14534-9733                   Rochester, NY 14608-1299                   Fairport, NY 14450-2137



Crystal Rock                               Curriculum Associates, LLC                 DOR-Lay Pension Trust
P.O. Box 660579                            P.O. Box 936600                            1150 Buffalo Road
Dallas, TX 75266-0579                      Atlanta, GA 31193-6600                     Rochester, NY 14624-1823



Daniel Levin, Esq.                         David Andrews                              David Cataline
Levin Sedran & Berman                      Meadowood                                  18 Universal Avenue
510 Walnut Street, Suite 500               151 Bluebird Crossing                      Geneva, NY 14456-2237
Philadelphia, PA 19106-3625                Lansdale, PA 19446-5843
                  Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                   Description: Main Document , Page 6 of 17
Dell USA                                Doritex Corporation                 Doyle Security Systems Inc.
P.O. Box 643561                         11980 Walden Avenue                 792 Calkins Road
Pittsburgh, PA 15264-3561               Alden, NY 14004-9698                Rochester, NY 14623-4436



ElderOne                                Electrostim Medical Services Inc.   Elizabeth Castner
2066 Hudson Avenue                      3504 Cragmont Drive, Suite 100      226 East Main Street
Rochester, NY 14617-4300                Tampa, FL 33619-8300                Penn Yan, NY 14527-1604



Elizabeth Johnston                      Emanuel Petracca                    Emmanuel, Church of the Deaf
85 Suellen Drive                        c/o R & R Support Services, Inc.    34 Monica Street
Rochester, NY 14609-3217                100 Linden Oaks, Suite 200          Rochester, NY 14619-1916
                                        Rochester, NY 14625-2831


Employee Network, Inc.                  Equian                              Excellus
1040 Vestal Parkway E.                  363 Ford Hill Road                  165 Court Street
Vestal, NY 13850-2354                   Berkshire, NY 13736-2134            Rochester, NY 14647-0002



Excellus Blue Cross/Blue Shield         Father Peter Helfrich               FedEx
P.O. Box 5266                           34 Milrace Drive                    P.O. Box 371461
Binghamton, NY 13902-5266               East Rochester, NY 14445-1102       Pittsburgh, PA 15250-7461



Fidelity Investments                    Fidelity Security Life Insurance    First National Bank of Dryden
c/o Burke Group                         162 Prospect Hill Road              7 West Main Street
80 Linden Oaks Drive                    Suite 101A                          Dryden, NY 13053
Suite 210                               Brewster, NY 10509-2374
Rochester, NY 14625-2809

Frontier Communication Corp.            Frontier Communications Corp.       Frontier Telephone of Rochester
401 Merritt 7                           401 Merritt 7                       P.O. Bx 740407
Norwalk, CT 06851-1000                  Norwalk, CT 06851-1069              Cincinnati, OH 45274-0407



George Bastedo                          Good Shepherd Catholic Community    GreenLight Networks
10768 Anstee Road                       P.O. Box 296                        1255 University Avenue
Clyde, NY 14433-9310                    Aurora, NY 13026-0296               Suite 204
                                                                            Rochester, NY 14607-1651


Greg Sheefield                          HR Works, Inc.                      High Falls Tree Services, LLC
42 Crestview Drive East                 200 WillowBrook Office Park         64 Cedarwood Road
Pine City, NY 14871-9219                Fairport, NY 14450-4221             Rochester, NY 14617-3836



Holy Apostles                           Holy Cross                          Holy Cross
7 Austin Street                         375 George Road                     4492 Lake Avenue
Rochester, NY 14606-1797                Freeville, NY 13068-9610            Rochester, NY 14612-4597

                  Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                   Description: Main Document , Page 7 of 17
Holy Family                             Holy Family Catholic Community      Holy Spirit
85 North Street                         206 Fremont Street                  1355 Hatch Road
Auburn, NY 13021-2691                   Wayland, NY 14572-1206              Webster, NY 14580-2493



Holy Trinity                            Immaculate Conception               Immaculate Conception/St. Bridget
1460 Ridge Road                         113 N. Geneva Street                445 Frederick Douglass St.
Webster, NY 14580-3699                  Ithaca, NY 14850-4188               Rochester, NY 14608-2467



Info Advantage Inc.                     (p)INTERNAL REVENUE SERVICE         Internal Revenue Service
769 Emerson Street                      CENTRALIZED INSOLVENCY OPERATIONS   P.O. Box 7346
Rochester, NY 14613-1801                PO BOX 7346                         Philadelphia, PA 19101-7346
                                        PHILADELPHIA PA 19101-7346


Iron Mountain                           JC Fibers Rochester Inc.            James A. Schwartz
P.O. Box 27128                          1801 Mount Read Boulevard           43 Gebhardt Road
New York, NY 10087-7128                 Rochester, NY 14615                 Penfield, NY 14526-1301



James Muscatella                        John E. Ehmann                      John Murray
81 Landstone Terrace                    1857 N. Adams Street                P.O. Box 235
Rochester, NY 14606-4358                South Bend, IN 46628-3238           Keuka Park, NY 14478-0235



John Yankton                            Jordan Merson, Esq.                 Joseph Bronco
27 Grove Avenue                         Merson Law, PLLC                    38 DaVinoi Drive
Auburn, NY 13021-4903                   150 East 58th Street, 34th Floor    Rochester, NY 14624-3809
                                        New York, NY 10155-3499


Joseph Martuscello                      Joseph Maurici                      K & D Disposal Inc.
40 Houghton Circle                      104 Chili Wheatland Townline Road   5076 NY-31
Corning, NY 14830-2016                  Scottsville, NY 14546-9628          Newark, NY 14513



Keidel’s Inc.                           Kelner & Kelner                     Key Bank
P.O. Box 565                            140 Broadway, 37th Floor            P.O. Box 93855
Rushville, NY 14544-0565                New York, NY 10005-1118             Cleveland, OH 44101



Kristen Rita Wendtland                  Lasertec                            Leander L. James, Esq.
18 Kesnick Way                          8455 Kirk Drive                     James, Vernon & Weeks, P.A.
Fairport, NY 14450-3219                 Colorado Springs, CO 80908-2911     1626 Lincoln Way
                                                                            Coeur D Alene, ID 83814-2459


Leclair Korona Cole LLP                 Leo J. Roth Corp.                   Leo J. Roth Corporation
28 E. Main Street, Suite 1500           840 Holt Road                       841 Holt Road
Rochester, NY 14614-1917                Webster, NY 14580-9204              Webster, NY 14580-9200

                  Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                   Description: Main Document , Page 8 of 17
Lifetime Benefit Solutions               Lineage                              Lisa M. Passero
Attn: Reimbursement Account Admin Dept   385 North French Road                The Diocese of Rochester
165 Court Street                         Buffalo, NY 14228-2032               1150 Buffalo Road
Rochester, NY 14647-0001                                                      Rochester, NY 14624-1890


Lloyd’s of London Underwriters           (p)M&T BANK                          MAS Translation Services
One Lime Street                          LEGAL DOCUMENT PROCESSING            66 Northwick Drive
London EC3M 7HA                          626 COMMERCE DRIVE                   Rochester, NY 14617-5634
UNITED KINGDOM                           AMHERST NY 14228-2307


ME Burgess & Co.                         Mail Finance                         Margaret Joynt
1900 Brewerton Road                      478 Wheelers Farm Road               6 Warder Drive
Syracuse, NY 13211-1763                  Milford, CT 06461-9105               Pittsford, NY 14534-3125



Margaret Reiss                           Mark Wegener                         Marsh Risk Consulting
230 Marion Street                        809 West Church Street               550 S. Main Street
Rochester, NY 14610-1121                 Elmira, NY 14905-2323                Suite 525
                                                                              Greenville, SC 29601-5012


Mary BroyldBell                          Mary Lynch                           Mary’s Place LLC
600 Island Cottage Road, #225            105 Upland Drive                     296 Flower City Park
Rochester, NY 14612-2354                 Rochester, NY 14617-3215             Rochester, NY 14615-3613



Mary’s Place Refugee Outreach            Mary, Mother of Mercy                McCullagh Coffee
414 Lexington Avenue                     P.O. Box 337                         245 Swan Street
Rochester, NY 14613-1962                 Ovid, NY 14521-0337                  Buffalo, NY 14204-2051



Merkel Donohue                           Michael Reck, Esq.                   Michael T. Pfau, Esq.
106 Despatch Drive, Suite 2              Jeff Anderson & Associates           Pfau Cochran Vertetis Amala
East Rochester, NY 14445-1448            57 West 57th Street, 4th Floor       Columbia House
                                         New York, NY 10019-2827              403 Columbia Street, Suite 500
                                                                              Seattle, WA 98104-1625

Microworx                                Mitchell Garabedian, Esq.            Mitchell Script Advisor
20 Allens Creek Road                     Law Offices of Mitchell Garabedian   110 Theory, Suite 250
Rochester, NY 14618-3253                 100 State Street, 6th                Irvine, CA 92617-3202
                                         Boston, MA 02109-2415


Mondavi Design                           Monroe 2 - Orleans BOCES             Monroe County Water Authority
1 Modavi Circle                          3599 Big Ridge Road                  475 Norris Drive
Spencerport, NY 14559-2215               Spencerport, NY 14559-1799           Rochester, NY 14610-2498



More Direct, Inc.                        MoreDirect, Inc.                     Mutual of Omaha
3401 N. Federal Highway                  P.O. Box 536464                      Payment Processing Center
Suite 216                                Pittsburgh, PA 15253-5906            P.O. Box 2147
Boca Raton, FL 33431-6007                                                     Omaha, NE 68103-2147
                  Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                   Description: Main Document , Page 9 of 17
Mutual of Omaha Insurance                My Catholic Faith Delivered              NFCYM
3300 Mutual of Omaha Plaza               12603 Hemlock                            Progress in Planning
Omaha, NE 68175-0002                     Suite C                                  6745 Kingery Highway
                                         Overland Park, KS 66213-1484             Willowbrook, IL 60527-5142


NYS Department of Labor                  Nathaniel L. Foote, Esq.                 Nativity Preparatory Academy
State Office Campus                      Andreozzi & Associates, P.C.             15 Whalin St
Building #12, Room #256                  111 North Front Street                   Rochester, NY 14620-1310
Albany, NY 12240-0001                    Harrisburg, PA 17101-1446


Nativity of the BVM, Brockport           New Wave Energy Corporation              New York Physical Medicine Center
152 Main Street                          410 Main Street                          1295 Portland Avenue, Suite 9
Brockport, NY 14420-1936                 Buffalo, NY 14202-3735                   Rochester, NY 14621-2726



New York State Attorney General          New York State Catholic Conference       New York State Unemployment Insurance
28 Liberty Street                        465 State Street                         P.O. Box 4301
New York, NY 10005-1496                  Albany, NY 12203-1004                    Binghamton, NY 13902-4301



Newman Catholic Campus Min. of Geneseo   Newman Community - Geneseo               Newman Community - RIT
Interfaith Center                        c/o St. Luke the Evangelist              RIT Center for Religious Life
11 Franklin Street                       13 North Street                          40 Lomb Memorial Drive
Geneseo, NY 14454-1047                   Geneseo, NY 14454-1143                   Rochester, NY 14623-5604


Newman Community at Ithaca College       Newman Community of Univ. of Rochester   Nicholas H. Noyes Memorial Hospital
c/o Cornell Catholic Community           Interfaith Chapel                        111 Clara Barton Street
548 College Avenue                       1045 Wilson Boulevard                    Dansville, NY 14437-9527
G-19 Anabel Taylor Hall                  Rochester, NY 14627
Ithaca, NY 14853

Nixon Peabody LLP                        ONEHDA                                   Omni Underwriting Managers, LLC
Michael Cooney                           7107 Vineyard Road                       726 Exchange Street
799 9th Street NW Suite 500              Conesus, NY 14435-9521                   Suite 618
Washington, DC 20001-5327                                                         Buffalo, NY 14210-1463


Orkin Pest Control                       Our Lady Queen of Peace                  Our Lady of Lourdes
205 Summit Point Drive, Suite 3B         601 Edgewood Avenue                      150 Varinna Drive
Henrietta, NY 14467-9631                 Rochester, NY 14618-4329                 Rochester, NY 14618-1599



Our Lady of Peace                        Our Lady of Victory                      Our Lady of the Lakes
130 Exchange Street                      210 Pleasant Street                      210 Keuka Street
Geneva, NY 14456-1804                    Rochester, NY 14604-1394                 Penn Yan, NY 14527-1143



Our Lady of the Snow                     Our Lady of the Valley                   Our Mother of Sorrows
2667 Hamilton Street                     27 Erie Avenue                           5000 Mount Read Boulevard
Weedsport, NY 13166-9765                 Hornell, NY 14843-1909                   Rochester, NY 14612-3853

                  Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                   Description: Main Document , Page 10 of 17
Pam Moore                               Panagiotis Jamanis                     Paradigm
P.O. Box 17268                          1 San Gabriel Drive                    179 Lake Avenue
Rochester, NY 14617-0268                Rochester, NY 14610-2833               Rochester, NY 14608-1234



Parish of the Most Holy Name of Jesus   ParishSOFT                             Paul Schnacky
1010 Davis Street                       3767 Ranchero Drive, Suite 100         34 Center Street
Elmira, NY 14901-1013                   Ann Arbor, MI 48108-2770               Apt. 1
                                                                               Hornell, NY 14843-1956


Peace of Christ                         People Systems                         People Systems
25 Empire Boulevard                     5795 Waterways Parkway                 5795 Widewaters Parkway
Rochester, NY 14609-4335                Syracuse, NY 13214                     Syracuse, NY 13214-1832



Perry’s Ice Cream Co.                   Person Centered Housing Options, Inc   Pontifical North American College
One Ice Cream Plaza                     31 West Street                         P.O. Box 8
Akron, NY 14001-1031                    Fairport, NY 14450-2109                Hicksville, NY 11802-0008



Providence Housing Development Corp     Provident Life and Casualty Inc.       RBA Staffing
1150 Buffalo Road                       1 Mercantile Street                    150 State Street
Rochester, NY 14624-1823                Worcester, MA 01608-3102               Suite 400
                                                                               Rochester, NY 14614-1354


RCL Benziger                            RIT Newman                             RSUI Indemnity Company
P.O. Box 1840                           Rochester Institute of Technology      945 E. Paces Ferry Road
Dubuque, IA 52004-1840                  1 Lomb Memorial Drive                  Suite 1800
                                        Rochester, NY 14623-5698               Atlanta, GA 30326-1373


Respect Life                            Reverend Donald Curtiss                Reverend Thomas P. Dugan
3570 Bladensburg Road                   231 Monastery Road                     150 French Road
Brentwood, MD 20722-1807                Pine City, NY 14871-9785               Rochester, NY 14618-3822



Richard Ganey                           Roberta Mandell                        Rochester Catholic Press Association
c/o Daniel C. Levin                     c/o Daniel C. Levin                    1150 Buffalo Road
Levin Sedran & Berman                   Levin Sedran & Berman                  Rochester, NY 14624-1823
510 Walnut Street, Ste. 500             510 Walnut Street, Ste. 500
Philadelphia, PA 19106-3625             Philadelphia, PA 19106-3625

Rochester Colonial                      Rochester Gas & Electric               Ronald R. Benjamin, Esq.
1794 Lyell Avenue                       89 East Avenue                         Law Office of Ronald R. Benjamin
Rochester, NY 14606-2398                Rochester, NY 14649-0002               126 Riverside Drive
                                                                               P.O. Box 607
                                                                               Binghamton, NY 13902-0607

SJ Parking LLC                          Sacred Heart                           Sean Bassler
259 Alexander St                        90 Melrose Road                        129 Acorn Drive
Rochester, NY 14607-2514                Auburn, NY 13021-9212                  Horseheads, NY 14845-2901

                  Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                   Description: Main Document , Page 11 of 17
Secretary of the Treasury                 Siemens Industry Inc.                      Siemens Industry Inc.
1500 Pennsylvania Avenue, NW              1000 Deerfield Parkway                     c/o CitiBank
Washington, DC 20220-0001                 Buffalo Grove, IL 60089-4513               P.O. Box 2134
                                                                                     Carol Stream, IL 60132-2134


Simple Online Ordering LLC                Society for the Propogation of the Faith   Ss. Isidore & Maria Torribia
3488 W. Walworth Road                     1150 Buffalo Road                          51 Maple Street
Macedon, NY 14502-9310                    Rochester, NY 14624-1823                   Addison, NY 14801-1125



Ss. Mary and Martha                       St. Agnes                                  St. Alphonsus
299 Clark Street                          108 Prospect Street                        10 S. Lewis Street
Auburn, NY 13021-2236                     Avon, NY 14414-1023                        Auburn, NY 13021-2708



St. Ann’s - Owasco                        St. Anne                                   St. Anthony
4890 Twelve Corners Road                  150 Varinna Drive                          312 Locke Road
Auburn, NY 13021                          Rochester, NY 14618-1532                   Groton, NY 13073-9444



St. Benedict                              St. Benedicts - Odessa                     St. Bernard’s School of Theology &
95 N. Main Street                         304 Speedway                               Ministry
Canandaigua, NY 14424-1223                Odessa, NY 14869                           120 French Road
                                                                                     Rochester, NY 14618-3822


St. Bernard’s School of Theology & Min.   St. Boniface                               St. Catherine of Siena
120 French Road                           259 Rutgers Street                         26 Mendon-Ionia Road
Rochester, NY 14618-3822                  Rochester, NY 14607-3226                   Mendon, NY 14506-9730



(c)ST. CATHERINE OF SIENA                 St. Charles Borromeo                       St. Christopher
309 SIENA DR                              3003 Dewey Avenue                          P.O. Box 399
ITHACA NY 14850-1797                      Rochester, NY 14616-3798                   North Chili, NY 14514-0399



St. Elizabeth Ann Seton                   St. Frances Xavier Cabrini                 St. Francis & St. Clare
P.O. Box 149                              124 Evergreen Street                       25 Center Street
Hamlin, NY 14464-0149                     Rochester, NY 14605-1016                   Waterloo, NY 13165-1022



St. Francis Cabrini                       St. George                                 St. John Vianney
124 Evergreen Street                      150 Varinna Drive                          32 E. Morris Street
Rochester, NY 14605-1016                  Rochester, NY 14618-1532                   Bath, NY 14810-1643



St. John Vianney Center                   St. John of Rochester                      St. John the Evangelist
151 Woodbine Road                         8 Wickford Way                             2400 West Ridge Road
Downingtown, PA 19335-3057                Fairport, NY 14450-3132                    Rochester, NY 14626-3043

                  Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                   Description: Main Document , Page 12 of 17
St. John the Evangelist                 St. Joseph                        St. Joseph the Worker
55 Martha Street                        43 Gebhardt Road                  43 W. DeZeng Street
Spencerport, NY 14559-1342              Penfield, NY 14526-1301           Clyde, NY 14433-1121



St. Kateri Tekakwitha                   St. Katharine Drexel              St. Lawrence
445 Kings Highway S.                    52 Main Street                    1000 N. Greece Road
Rochester, NY 14617-4138                Macedon, NY 14502-8989            Rochester, NY 14626-1098



St. Leo                                 St. Louis                         St. Luke The Evangelist
P.O. Box 725                            64 S. Main Street                 13 North Street
Hilton, NY 14468-0725                   Pittsford, NY 14534-1986          Geneseo, NY 14454-1143



St. Marianne Cope                       St. Mark                          St. Martin De Porres
3318 E. Henrietta Road                  54 Kuhn Road                      198 North Street
Henrietta, NY 14467-9146                Rochester, NY 14612-1438          Caledonia, NY 14423-1035



St. Mary                                St. Mary                          St. Mary Our Mother
15 Clark Street                         15 Saint Mary’s Place             816 West Broad Street
Auburn, NY 13021-3501                   Rochester, NY 14607-1713          Horseheads, NY 14845-2201



St. Mary of the Lake                    St. Mary, Honeoye                 St. Matthew
P.O. Box 289                            P.O. Box 725                      P.O. Box 77
Watkins Glen, NY 14891-0289             Honeoye, NY 14471-0725            Livonia, NY 14487-0077



St. Maximillian Kolbe                   St. Michael                       St. Monica
P.O. Box 499                            401 S. Main Street                34 Monica Street
Ontario, NY 14519-0499                  Newark, NY 14513-1722             Rochester, NY 14619-1999



St. Patrick                             St. Patrick’s                     St. Paul
115 Maple Avenue                        309 Front Street                  783 Hard Road
Victor, NY 14564-1392                   Owego, NY 13827-1699              Webster, NY 14580-8948



St. Paul of the Cross                   St. Peter                         St. Pius X
97 Prospect Street                      12 Hibbard Avenue                 3010 Chili Avenue
Avon, NY 14414                          Clifton Springs, NY 14432-1064    Rochester, NY 14624-4597



St. Rita                                St. Rose                          St. Stanislaus Kostka
1008 Maple Drive                        P.O. Box 8A                       34 Saint Stanislaus Street
Webster, NY 14580-1798                  Lima, NY 14485-0808               Rochester, NY 14621-3793

                  Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                   Description: Main Document , Page 13 of 17
St. Theodore                             St. Thomas More                            Stacia Kanellopoulos
168 Spencerport Road                     2617 East Avenue                           27 Woodworth Street
Rochester, NY 14606-5297                 Rochester, NY 14610-3149                   Victor, NY 14564-1341



Staples Advantage                        Staples Business Advantage                 State of New York, Dept of Labor
500 Staples Drive                        Staples/Tom Riggleman                      Unemployment Insurance Division
Framingham, MA 01702-4474                7 Technology Circle                        Gov W Averell Harriman State
                                         Columbia SC 29203-9591                     Office Bldg, Bldg 12, Rm 256
                                                                                    Albany, NY 12240-0001

Stephen A. Segar, Esq.                   Stephen Boyd, Esq.                         Steven Lewis
Segar & Sciortino PLLC                   Law Offices of Steven Boyd & John Elmore   c/o St. Charles Borromeo
400 Meridian Centre, Suite 320           40 North Forest Road                       3003 Dewey Avenue
Rochester, NY 14618-3991                 Williamsville, NY 14221-5230               Rochester, NY 14616-3731


Teacher Innovations Inc.                 Technical System Group, Inc.               Technical Systems Group, Inc.
2451 Sheehan Drive                       1799 N. Clinton Avenue                     1799 Clinton Avenue North
Unit 102                                 Rochester, NY 14621-1594                   Rochester, NY 14621-1594
Naperville, IL 60564-4861


Technical Systems Group, Inc.            Ted Hosmer, Inc.                           Ted Hosmer, Inc.
1799 N. Clinton Avenue                   1249 Lehigh Station Road                   P.O. Box 888
Rochester, NY 14621-1594                 Henrietta, NY 14467-9228                   Henrietta, NY 14467-0888



The Bank of New York                     The Cause Collaborative                    The Communis Fund of the Diocese
240 Greenwich Street                     55 Railroad Street                         of Rochester, Inc
New York, NY 10286-0001                  Suite 113                                  1150 Buffalo Road
                                         Rochester, NY 14609-6160                   Rochester, NY 14624-1823


The Diocese of Rochester Lay Employees   The Diocese of Rochester Priests’          The Links at Greystone
Retirement Accumulation Plan             Retirement Plan                            1400 Atlantic Avenue
1150 Buffalo Road                        1150 Buffalo Road                          Walworth, NY 14568-9741
Rochester, NY 14624-1823                 Rochester, NY 14624-1823


The Parish of the Holy Family            Thomas Erdle                               Thomas Plumb
4100 Lyell Road                          100 McAuley Drive                          1550 Portland Avenue
Rochester, NY 14606-4309                 Apt. 275                                   Apt. 1202
                                         Rochester, NY 14610-2359                   Rochester, NY 14621-3050


Thomas W. Plumb                          Thyssenkrupp Elevator Corp.                Tiara Moye o/b/o Faith Sanders
c/o Lacy Katzen                          245 Summit Point Drive, Suite 2B           c/o Lipsitz Green Scime Cambria
130 E. Main Street                       Henrietta, NY 14467-9608                   Attn: Max Humann, Esq.
PO Box 22878                                                                        42 Delaware Avenue, Suite 120
Rochester, NY 14692-2878                                                            Buffalo, NY 14202-3857

Time Warner Cable                        Toshiba Business Solutions                 Town of Brighton
4145 S. Falkenburg Road                  275 Kenneth Drive                          2300 Elmwood Drive
Riverview, FL 33578-8652                 Suite 400                                  Rochester, NY 14618-2196
                                         Rochester, NY 14623-4277
                  Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                   Description: Main Document , Page 14 of 17
Town of Marion                                TruGreen                                         U.S. Attorney
P.O. Box 260                                  40 Ridgeland Road                                100 State Street
Marion, NY 14505-0260                         Rochester, NY 14623-3112                         Room 500
                                                                                               Rochester, NY 14614-1350


U.S. Conference of Catholic Bishops           U.S. Conference of Catholic Bishops              U.S. Securities and Exchange Commission
3211 Fourth Street, N.E.                      P.O. Box 96992                                   Northeast Regional Office
Washington, DC 20017-1104                     Washington, DC 20090-6992                        200 Vesey Street, Suite 400
                                                                                               New York, NY 10281-1013


United Parcel Service                         Univera HealthCare Direct                        Verizon
P.O. Box 7247-0244                            165 Court Street                                 P.O. Box 489
Philadelphia, PA 19170-0001                   Rochester, NY 14647-0001                         Newark, NJ 07101-0489



Verizon Wireless                              WB Mason Co.                                     Waldorf Risk Solutions LLC
P.O. Box 408                                  59 Centre Street                                 P.O. Box 590
Newark, NJ 07101-0408                         Brockton, MA 02301-4075                          Huntington, NY 11743-0590



Wayne County Water & Sewer Authority          Wayne County Water and Sewer                     Wegmans
3377 Daansen Road                             3377 Dansen Road                                 P.O. Box 92217
Walworth, NY 14568-9315                       Walworth, NY 14568-9315                          Rochester, NY 14692-0217



Weitz & Luxenberg                             William Graf                                     Wilmington Trust
700 Broadway                                  681 High Street                                  1100 North Market Street
New York, NY 10003-9536                       Apt. 171                                         Wilmington, DE 19890-0001
                                              Victor, NY 14564-1373


Windstream Comminucations                     1 - Doe AB                                       Amaryllis Figueroa
P.O. Box 3177                                                                                  c/o Law Office of Robert King
Cedar Rapids, IA 52406-3177                                                                    19 West Main Street
                                                                                               Suite 250
                                                                                               Suite 250
                                                                                               Rochester, NY 14614-1503
BB 44                                         Brian S. Delafranier                             CW187 DOE
Law Offices of Mitchell Garabedian            c/o James, Vernon & Weeks, P.A.                  c/o James, Vernon & Weeks, P.A.
100 State Street                              1626 Lincoln Way                                 1626 Lincoln Way
6th Floor                                     Coeur d’Alene, ID 83814-2435                     Coeur d’Alene, ID 83814 United Stat 83814-243
Boston, MA 02109-2415

Carol Dupre                                   Charles J. Sullivan                              Claimant MM
and various other individual creditors        Bond, Schoeneck & King, PLLC                     c/o Marsh Law Firm PLLC
50 Maier Circle                               1 Lincoln Center                                 151 E Post Rd
Spencerport, NY 14559-2419                    18th Floor                                       Ste 102
                                              Syracuse, NY 13202-1306                          White Plains, NY 10601-5210

DG 278                                        GM127 DOE                                       Grayson T. Walter
Law Offices of Mitchell Garabedian            c/o James, Vernon & Weeks, P.A.                 Bond, Schoeneck & King, PLLC
100 State Street                              1626 Lincoln Way                                One Lincoln Center
6th Floor                                     1626 Lincoln Way                                Syracuse, NY 13202-1306
Boston, MA 02109-2415
                   Case 2-19-20905-PRW,       Coeur d’Alene, ID 83814 United  Stat 83814-2459
                                               Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                         Description: Main Document , Page 15 of 17
Ingrid S. Palermo                                      JP185 DOE                                            James R Murray
Bond, Schoeneck & King, PLLC                           c/o James, Vernon & Weeks, P.A.                      Blank Rome LLP
350 Linden Oaks, Suite 310                             1626 Lincoln Way                                     1825 Eye Street NW
Rochester, NY 14625-2825                               1626 Lincoln Way                                     Washington, DC 20006-5403
                                                       Coeur d’Alene, ID 83814 United Stat 83814-2459

Kathleen Israel                                        Kathleen Dunivin Schmitt                             Kenneth Cubiotti
                                                       Office of the United States Trustee                  c/o James Vernon & Weeks
                                                       100 State Street, Room 6090                          1626 Lincoln Way
                                                       Rochester, NY 14614-1321                             Coeur d Alene, ID 83814-2435


Kenneth G. Cubiotti                                    MG133 DOE                                            MS 275
James Vernon & Weeks P.A.                              c/o James, Vernon & Weeks, P.A.                      Law Offices of Mitchell Garabedian
1626 Lincoln Way                                       1626 Lincoln Way                                     100 State Street
Coeur d Alene, ID 83814-2435                           Coeur d’Alene, ID 83814-2435                         6th Floor
                                                                                                            Boston, MA 02109-2415

SHC-MG-2 Doe                                           SM 247                                               Stephen A. Donato
Law Offices of Mitchell Garabedian                     Law Offices of Mitchell Garabedian                   Bond, Schoeneck & King, PLLC
100 State Street                                       100 State Street                                     One Lincoln Center
6th Floor                                              6th Floor                                            Syracuse, NY 13202-1306
Boston, MA 02109-2415                                  Boston, MA 02109-2415

Thomas David Adams                                     VJR 41                                               Victor Rivera
36 Vermont Court                                       Law Offices of Mitchell Garabedian                   75 Hinchey Road
Asheville, NC 28806-3021                               100 State Street                                     Rochester<, NY 14624-2929
                                                       6th Floor
                                                       Boston, MA 02109-2415

William K. Harrington
Office of The United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014-4811



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase                                                  Internal Revenue Service                             M&T Bank
P.O. Box 182051                                        Insolvency Group I, Niagara Center                   255 East Avenue
Columbus, OH 43218                                     2nd Floor                                            Rochester, NY 14624
                                                       130 S. Elmwood Avenue
                                                       Buffalo, NY 14202



                                       Addresses marked (c) above for the following entity/entities were corrected
                                            as required by the USPS Locatable Address Conversion System (LACS).


St. Catherine of Siena
302 Saint Catherine Circle
Ithaca, NY 14850

                     Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                      Description: Main Document , Page 16 of 17
                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Harris Beach PLLC                                  (u)Interstate Fire and Casualty Company              (u)LCVAWCR-DOE
99 Garnsey Road
Pittsford, NY 14534-4596



(u)London Market Insurers                             (u)National Surety Corporation                       (u)Official Committee of Unsecured Creditors




(u)Pachulski Stang Ziehl & Jones LLP                  (u)St. Bernard’s School of Theology and Mi           (u)Swiss Re America Corporation as Administra
                                                                                                           for 21st Century Centennial Insurance
                                                                                                           Company formerly known as
                                                                                                           Colonial Penn Insurance Company


(u)The Chubb Companies                                (u)Thomas LaBarbera Counselors At Law PC             (d)Omni Underwriting Managers, LLC
                                                                                                           726 Exchange Street, Suite 618
                                                                                                           Buffalo, NY 14210-1463



(d)Providence Housing Development Corp.               (d)Toshiba Business Solutions                        (d)Town of Marion
1150 Buffalo Road                                     275 Kenneth Drive, Suite 400                         P.O. Box 260
Rochester, NY 14624-1823                              Rochester, NY 14623-4277                             Marion, NY 14505-0260



(u)VARIOUS SEX ABUSE CLAIMANTS                        (u)Bishop Emeritus Matthew H. Clark                  (u)Donna Oppedisano




(du)LCVAWCR DOE                                       (d)Lisa M. Passero                                   End of Label Matrix
                                                      The Diocese of Rochester                             Mailable recipients     375
                                                      1150 Buffalo Road                                    Bypassed recipients      20
                                                      Rochester, NY 14624-1890                             Total                   395




                   Case 2-19-20905-PRW, Doc 1177, Filed 07/06/21, Entered 07/06/21 15:29:15,
                                    Description: Main Document , Page 17 of 17
